Case 21-40194-KKS Doc16 Filed 07/08/21 Pagelof3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

TALLAHASSEE DIVISION
IN RE: CASE NO.: 21-40194-KKS
CHAPTER 13
DALLAS GIBSON
Debtor. /

 

CHAPTER 13 TRUSTEE'S MOTION TO DISMISS

 

NOTICE OF OPPORTUNITY TO
OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court will consider the relief
requested in this paper without further notice or hearing unless a party in
interest files a response within twenty-one (21) days from the date set forth
on the proof of service plus an additional three (3) days for service if any
party was served by U.S. Mail, or such other period as may be specified in
Fed. R. Bankr. P. 9006(f).

If you object to the relief requested in this paper, you must file an
objection or response electronically with the Clerk of the Court or by mail
at 110 E. Park Avenue, Suite 100, Tallahassee, FL 32301, and serve a copy
on the Chapter 13 Trustee, Leigh Duncan Glidewell, at Post Office Box 646,
Tallahassee, FL 32302, and any other appropriate person within the time
allowed. If you file and serve a response within the time permitted, the
Court will either schedule and notify you of a hearing or consider the
response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will
consider that you do not oppose the relief requested in the paper, will
proceed to consider the paper without further notice or hearing, and may
grant the relief requested.

 

 

 
Case 21-40194-KKS Doc16 Filed 07/08/21 Page2of3

COMES NOW, LEIGH DUNCAN GLIDEWELL, Chapter 13 Trustee,
by and through her undersigned attorneys, and hereby files this Motion to
Dismiss, and in support thereof states as follows:

1. The Debtor filed this Chapter 13 case on May 24, 2021.

2. The Debtor failed to appear at the Section 341 hearing scheduled
for July 7, 2021.

3. The Debtor has failed to provide copies of the United States
Income Tax Returns, or Tax Affidavits if applicable, for the two (2) years
preceding the date of filing to the Chapter 13 Trustee.

4, The Debtor has failed to provide a copy of a government issued
photo identification or proof of social security number to the Chapter 13
Trustee as required.

WHEREFORE, the Chapter 13 Trustee prays that this case be
dismissed and for such other and further relief as the Court may deem

appropriate.

RESPECTFULLY
/s/Leigh Duncan Glidewell

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE
POST OFFICE BOX 646
TALLAHASSEE, FL 32302
Idhecf@earthlink.net
(850) 681-2734 "Telephone"
(850) 681-3920 "Facsimile"
Case 21-40194-KKS Doc16 Filed 07/08/21 Page3of3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and accurate copy of the foregoing
has been furnished by the court's current CM/ECF notice of electronic filing
or first class mail to:
DALLAS GIBSON
106 PAYNE STREET
CRAWFORDVILLE, FL 32327
LEIGHANNE BOONE
THE BOONE LAW FIRM, PA
207 WEST PARK AVE.
SUITE A
TALLAHASSEE, FL 32301
on the same date as reflected on the Court's docket as the electronic filing date
for this document.

/ on Glidewell

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE

July 8, 2021
